Citation Nr: 1505139	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-42 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to service connection for a disability of the central nervous system.

6.  Entitlement to service connection for hepatitis.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for a left foot disability.

9.  Entitlement to service connection for a respiratory disorder.

10.  Entitlement to service connection for a nasal disability.

11.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to November 1967. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge in October 2014, but failed to report for it.  

The issues of service connection for disabilities of the lumbar spine, cervical spine, the left shoulder and the left foot, and for a skin disability are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



FINDINGS OF FACT

1.  The Veteran has refractive error of the eyes, and bilateral cataracts which were manifested many years after, and are not shown to be related to, his service.

2.  A disability of the central nervous system, if present, was initially manifested many years after, and is not shown to be related to service.

3.  Hepatitis was initially manifested many years after service, and is not shown to be related to service.

4.  A respiratory disorder was manifested many years after service, and is not shown to be related to service.

5.  A nasal disability was manifested many years after service, and is not shown to be related to service.

6.  Hemorrhoids were first manifested many years after service, and are not shown to be related to service.


CONCLUSIONS OF LAW

1.  An eye disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  A disability of the central nervous system was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  Hepatitis was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

4.  A respiratory disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  A nasal disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  Hemorrhoids were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated November 2006, July and November 2007, January 2008 and June 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and evidence VA would attempt to obtain.  The notification sent to the Veteran was adequate, and further, it has not been alleged otherwise by the Veteran or his representative.

The Veteran's service treatment records are associated with the record and pertinent VA and private medical records have been secured.  VA did not provide an examination regarding his disabilities.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  

Here, element (3) under the McLendon analysis is not satisfied.  Specifically, the evidence does not indicate that the claimed disabilities or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  Under these facts, an examination is not required.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records are negative for complaints or findings concerning, respiratory, nasal and central nervous system disabilities, as well hemorrhoids and hepatitis.  The Veteran reported blurry vision in May 1965.  He was referred for eye refraction.   He was seen for a black eye in August 1965.  It was noted there was an abrasion of the left temporal region which resulted from a blunt trauma the previous night.  Cold packs were prescribed.  On the report of medical history in September 1967, the Veteran denied eye and liver trouble, piles and neuritis.  He indicated he had a positive history of shortness of breath and asthma.  It was noted under the physician's summary that the Veteran wore glasses.  Clinical evaluations of the nose, eyes, lungs and chest, abdomen and viscera and anus and rectum were normal, as was a neurologic evaluation.  Distant vision was correctable to 20/25 in each eye.

The Veteran's personnel records show he was a personnel specialist, general supply clerk and a general clerk while in service.

Private medical records show the Veteran had a liver biopsy in July 1997.  It was noted he had a clinical history of hepatitis C.  Drug abuse was noted.  He stated he had problems breathing and bleeding from the nose in May 2000.  A history of nasal surgery in 1994 was also reported.  When seen the next month, it was indicated he had difficulty breathing through the right side.  This apparently began the preceding month.  A bilateral partial inferior turbinectomy was performed in June 2000.  

The Veteran was seen in a VA outpatient treatment facility in January 2001 for nasal congestion and a cough of one week's duration.  The assessment was sinusitis.  

A colonoscopy at a private facility in June 2004 revealed large internal hemorrhoids.  

VA outpatient treatment records show the Veteran was seen in the eye clinic in September 2001. The assessment was refractive error with presbyopia.  In August 2005, he was seen for follow-up for hepatitis C.  It was noted that from 1969 to 1988, he averaged about 10 drinks of alcohol a day.  He used Rebetron from 1999 to 2000 and then another medication in 2004, but he stopped due to his developing a rash and dyspnea on exertion.  It was noted in August 2007 that he had had hepatitis C since 1993.  He complained of shortness of breath with activity in September 2007.  The impressions were history of shortness of breath and history of smoking tobacco.

In a September 2007 letter, a medical provider stated he found bilateral cataracts.  The examiner noted the Veteran related that his work in service involved handling various chemicals, including carbon tetrachloride.  The Veteran asserted that the dust from the chemicals got in his eyes.  

In September 2007, the Veteran's next door neighbor during their childhoods said that the Veteran had vision problems at some point following his discharge from service.  

E.G.M. wrote in September 2007 that he met the Veteran in 1980.  He stated it was his understanding that the Veteran worked in supply during service.

In January 2008, a professor in the department of world languages and ethnic studies at Aims Community College wrote that it had come to his attention that the Veteran was exposed to various chemicals and cleaning agents during service.  He noted that carbon tetrachloride had been banned since 1970.  He stated that the Veteran's brother and sister were healthy and that he suffered from exposure to the chemical agents in service.  

In October 2009, J.L. wrote he had known the Veteran since 2004.  During that time, he had heard the Veteran complain about chest pain and lung problems due to exposure to chemicals in service.  He stated the Veteran had nasal and respiratory conditions from that exposure.  He also noted the Veteran was forgetful and had problems with his memory.  

In August 2010, C.A. Wood, M.D. related he had seen the Veteran for five months, and that he had multiple medical problems, including liver disease with cirrhosis and severe neuropathies.  He noted the Veteran handled many chemicals in service and they could have led to his health problems.  Dr. Wood stated that while "one cannot decipher which insult led to the majority of the destruction of his hepatic cells . . . it cannot be argued they would have a synergistic effect."  He opined that the Veteran's chemical exposure caused the Veteran's disease state to proceed to irreversible damage.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain listed chronic diseases (among them cirrhosis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for cirrhosis).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

The Veteran argues he was exposed to a variety of chemicals during service in his capacity as a supply clerk, and that such exposure resulted in his disabilities.  

As noted above, the Veteran was seen for blurry vision on one occasion during service.  While he reported he had shortness of breath on the separation examination, a clinical evaluation of the lungs and chest was normal.  Indeed, no abnormal findings were recorded at that time.  The first indication of any pertinent medical problem was in 1993 when hepatitis was apparently diagnosed.  Likewise, the other disabilities for which he seeks service connection were all first manifested at least 26 years following the Veteran's discharge from service.  

The Veteran has not provided any competent evidence linking his disabilities to service, to include chemical exposure therein.  The Veteran has submitted articles concerning the risks of exposure to carbon tetrachloride.  While the Board has considered these articles, they do not indicate that the Veteran's disabilities are directly related to his service, and do not specifically relate to the Veteran's situation.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion".  These documents supplied by the Veteran simply provide speculative generic statements.  Therefore, the aforementioned excerpts lack probative value in the consideration of the Veteran's claim, therefore, the Board finds this treatise evidence of be of limited to no probative value.

The Board acknowledges that Dr. Wood referred to various "insults" having a synergistic effect on the Veteran's liver disease and that the fact the Veteran handled chemicals "could and have" resulted in his health problems.  Read as a whole, Dr. Wood's opinion is speculative as it uses the terms "could" and "cannot decipher" with respect to the etiology of the damage to the Veteran's liver.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2014).

Another medical provider diagnosed cataracts and merely noted the Veteran had reported chemical exposure during service.  He did not formulate an opinion regarding the etiology of the cataracts.  The Board finds this record to be inadequate as a medical opinion with respect to the claimed eye disability as it contains only data and conclusions and does not provide an etiological opinion.  It also is not based upon a review of medical records and provides unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board notes the Veteran reports he has a poor memory and forgetful due to his chemical exposure.  However, no disability of the central nervous system has been documented.  Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

With respect to the claim for service connection for hemorrhoids, the Veteran asserts that the heavy lifting he had to do in service caused him to strain, resulting in hemorrhoids.  As noted above, hemorrhoids were first shown on a colonoscopy in 2004, more than 37 years following his discharge from service.  There is no competent evidence linking hemorrhoids to service.  

The Veteran's assertions, and the assertions of his friends and colleagues, that his disabilities are related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of hepatitis, hemorrhoids, and disorders of the eye, central nervous system, respiratory and nose fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In summary, the evidence of record establishes that the Veteran's eye, respiratory, and nasal disorders, hemorrhoids and hepatitis all became manifest many years after, and are not shown to be related to, his service.  Nor has a central nervous system disability been demonstrated following service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims of service connection for such disabilities, and that the appeals in these matters must be denied.


ORDER

Service connection for an eye disability, a disability of the central nervous system, hepatitis, a respiratory disorder, a nasal disability and hemorrhoids is denied.


REMAND

The service treatment records show the Veteran reported in August 1965 that he had sprained his back the previous day.  There was some pain in the low back, but no radiation.  An examination was essentially negative.  Medication was prescribed.  X-rays of the lumbar spine at a private facility in July 1994 revealed degenerative disc disease and osteoarthritic changes.  The Veteran argues that his cervical spine, left shoulder and left foot disabilities are secondary to his low back disorder.  The record shows the Veteran has disc herniation of the cervical spine, impingement syndrome of the left shoulder and a hallux valgus deformity of the left foot.

The service treatment records also show the Veteran was seen in the dermatology clinic in September 1967 and found to have contact dermatitis.  Private medical records show he had a rash on his chest in December 2004, with an assessment of scabies.  VA outpatient treatment records show he was noted to have dermatitis in February 2005.

In view of the in-service findings regarding the low back and skin, and the current record, a VA examination is needed to adequately address the claims for service connection for a disability of the lumbar spine and a skin disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the remaining issues must be deferred in light of the Veteran's assertion that his cervical spine, left shoulder and left foot disabilities are related to the low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Please arrange for a VA examination to determine:

a. The nature and etiology of the Veteran's low back disability; and
b. The nature and etiology of the Veteran's cervical spine, lumbosacral and left foot disabilities.

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent or higher probability) that the Veteran's current low back disability is related to service, to include the sprained back noted in service.  If so, the examiner should also provide an opinion concerning whether it is at least as likely as not (50 percent or higher probability) a cervical spine, left shoulder or left foot disability was caused or aggravated (permanently worsened the underlying disorder beyond its normal course) by the Veteran's low back disability.

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

2.  Please arrange for a VA examination to determine the nature and etiology of any skin disability diagnosed since the Veteran filed his claim in 2007.  

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent or higher probability) that any current skin disability is related to service, to include the dermatitis noted in service.  

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

3.  The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


